              Case 2:20-mj-00141-CKD Document 24 Filed 09/29/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-MJ-00141-CKD
12                                 Plaintiff,
                                                          [PROPOSED] FINDINGS AND ORDER
13                          v.                            EXTENDING TIME FOR PRELIMINARY
                                                          HEARING PURSUANT TO RULE 5.1(d) AND
14   PATRICIA CISNEROS                                    EXCLUDING TIME
     JAIME RICARDO CISNEROS
15   JULIO CESAR TAPIA-SANCHEZ                            DATE: October 2, 2020
     ASCENCION SILVAS-GONZALES                            TIME: 2:00 p.m.
16   JACINTO SANCHEZ-RAMIREZ,                             COURT: Hon. Allison Claire
17                                Defendants.
18

19

20          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing

21 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter. The Court hereby

22 finds that the Stipulation, which this Court incorporates by reference into this Order, demonstrates good

23 cause for an extension of time for the preliminary hearing date pursuant to Rule 5.1(d) of the Federal

24 Rules of Criminal Procedure.

25          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

26 of justice served by granting this continuance outweigh the best interests of the public and the defendant

27 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

28 not adversely affect the public interest in the prompt disposition of criminal cases.

      [PROPOSED] FINDINGS AND ORDER                        1
                Case 2:20-mj-00141-CKD Document 24 Filed 09/29/20 Page 2 of 2


 1         THEREFORE, FOR GOOD CAUSE SHOWN:

 2         1.       The date of the preliminary hearing is extended to October 23, 2020, at 2:00 p.m.

 3         2.       The time between October 2, 2020, and October 23, 2020, shall be excluded from

 4 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 5         3.       Defendants shall appear at that date and time before the Magistrate Judge on duty.

 6         IT IS SO ORDERED.

 7 DATED: September 29, 2020

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                     2
